DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/8/2021, with respect to amended independent claim(s) have been fully considered but they are not persuasive in view of 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Regarding claim 7 and 13, the limitation “…wherein the flexible layer pattern is not disposed in a display area of the display panel” in last line is a new matter. There is no support for it in the applicant’s disclosure. In view of applicant’s disclosure, it is clear the flexible layer pattern is disposed in a display area of the display panel (fig. 1-7). Furthermore, it fails to comply with the written description requirement because applicant’s disclosure does not provide any description so that an ordinary skill in the art would understand that the flexible layer pattern is not disposed in a display area of the display panel. Limitations “...wherein the source-drain layer comprises sources and drains, the flexible layer pattern comprises at least one opening, the sources and the drains of the display panel are arranged in the openings, and the at least one opening corresponds to at least one of the sources and at least one of the drains…” in line 5-7 of claim 7 and lines 6-8 of claim 13 suggest that the flexible layer pattern is disposed in a display area of the display panel (opening made by the flexible pattern (500, fig. 2h) is in a display area (200, fig. 1-7) of the display panel) which is contradictory to limitations “…wherein the flexible layer pattern is not disposed in a display area of the display panel”. 

Regarding claim 8-12 and 14-18, these claims are rejected since they inherit failing to comply with the written description requirement of the claims from which they depend.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7 and 13, the limitation “…wherein the flexible layer pattern is not disposed in a display area of the display panel” in last line creates ambiguity because limitations “..wherein the source-drain layer comprises sources and drains, the flexible layer pattern comprises at least one opening, the sources and the drains of the display panel are arranged in the openings, and the at least one opening corresponds to at least one of the sources and at least one of the drains…” in line 5-7 of claim 7 and lines 6-8 of claim 13 suggest that the flexible layer pattern is disposed in a display area of the display panel (opening made by the flexible pattern (500, fig. 2h) is in a display area (200, fig. 1-7) of the display panel) which is contradictory to limitations “…wherein the flexible layer pattern is not disposed in a display area of the display panel”.


Regarding claim 8-12 and 14-18, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828